SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
191
CA 10-01688
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND GORSKI, JJ.


DENISE GIBLIN AND DANIEL GIBLIN, AS PARENTS
AND NATURAL GUARDIANS OF DANIELLE GIBLIN, AN
INFANT, INDIVIDUALLY AND FOR THEIR DERIVATIVE
CLAIM, PLAINTIFFS-RESPONDENTS,

                     V                                             ORDER

WEST IRONDEQUOIT CENTRAL SCHOOL DISTRICT, WEST
IRONDEQUOIT CENTRAL SCHOOL DISTRICT BOARD OF
EDUCATION AND ITS SUPERINTENDENT OF SCHOOLS,
JEFFREY B. CRANE AS EMPLOYEES, AGENTS OR
SERVANTS OF WEST IRONDEQUOIT CENTRAL SCHOOL
DISTRICT, DEFENDANTS-APPELLANTS.


PETRONE & PETRONE, P.C., WILLIAMSVILLE (JAMES H. COSGRIFF, III, OF
COUNSEL), FOR DEFENDANTS-APPELLANTS.


     Appeal from an order of the Supreme Court, Monroe County (Harold
L. Galloway, J.), entered November 6, 2009 in a personal injury
action. The order, among other things, denied in part defendants’
motion for summary judgment dismissing the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   February 10, 2011                     Patricia L. Morgan
                                                 Clerk of the Court